Citation Nr: 1202593	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-00 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected bilateral knee osteoarthritis.   

2.  Entitlement to a rating higher than 10 percent for osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before the Board in May 2010.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's a low back disability was worsened by his service-connected bilateral knee osteoarthritis. 

2.  The Veteran's right knee osteoarthritis is manifested by complaints of knee pain, constant swelling; X-ray evidence of degenerative changes; normal right knee extension; and limitation of flexion to 120 degrees with pain.  Slight recurrent subluxation or lateral instability was not demonstrated.


CONCLUSIONS OF LAW

1.  A low back disability is aggravated by the Veteran's service-connected bilateral knee osteoarthritis.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  The criteria for a rating higher than 10 percent for right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in February 2008, March 2008, and August 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2009 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran contends that due to the service-connected bilateral knee osteoarthritis his gait has been altered, causing or aggravating a low back disability.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.309(a) (2011).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

Service connection requires evidence of a current disability, evidence of in-service incurrence or aggravation of an injury or disease, and evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The service medical records, to include the December 1970 separation examination report, show no complaints, history, diagnosis, or finding of any low back disability.  

On VA examination in April 2008, the Veteran reported onset of low back pain a year earlier.  His back became painful when bending over and on prolonged sitting.  The Veteran denied a history of trauma to the spine.  X-rays of the spine revealed possible hypertrophic changes in the posterior facets in the lower lumbar spine.  Following an examination of the Veteran, the examiner determined that the Veteran's back examination revealed no abnormalities.  The examiner opined that it was less likely as not that the Veteran's current lower back complaints were caused by or the result of his service-connected bilateral knee condition.  The examiner indicated that there was no mechanism by which the knee condition could have caused a back problem.

In a February 2010 private medical statement, the Veteran's treating physician determined that clinical findings related to the Veteran's back were consistent with degenerative disc disease with concurrent osteoarthritis of the lumbar facet joints.  It was also noted that the Veteran had occasionally experienced sciatic nerve root involvement, which was indicative of possible disc herniation.  The physician noted that it was reasonable to presume that due to the relative lack of mobility in the Veteran's knees, he placed significantly more stress on his lower back to perform activities of daily living.  For instance, the Veteran had to bend at the waist to pick up and item from the floor instead of engaging lifting techniques with the legs.  Such lower back overuse might certainly contribute to accelerating his lumbar degenerative changes.  Therefore, the physician opined that it was at least as likely as not that the Veteran's knee problems contributed to the development of the lumbar spine condition.  

The Board finds that the evidence supports the Veteran's claim of entitlement to service connection for a low back condition as secondary to his service-connected bilateral knee disabilities is warranted.  38 C.F.R. § 3.310 (2010).  

The Veteran has been awarded service connection for right and left knee osteoarthritis.  The Veteran has alleged that he currently suffers from a low back condition that was caused or aggravated by his service-connected right and left knee osteoarthritis.  Regarding the Veteran's contentions, the Board acknowledges that he is competent to give evidence about what he experienced.  He is competent to report that he has experienced pain in his back.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (competent lay evidence requires facts perceived through the use of the five senses).  However, the Veteran, as a layperson, is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Significantly, in a statement in February 2010, the Veteran's private treating physician etiologically linked the Veteran's low back condition to his bilateral knee disabilities.  The physician opined that it was at least as likely as not that the Veteran's knee problems contributed to the development of degenerative changes of the lumbar spine.  In essence, the physician explained that limited motion due to the bilateral knee disability caused the Veteran to overuse his back while performing activities of daily living, and the increased stress on the lower back caused by this overuse, accelerated the Veteran's lumbar degenerative changes.  Accordingly, the opinion supports a finding that the Veteran's service-connected bilateral knee osteoarthritis aggravated the Veteran's lumbar spine disability.  

The Board acknowledges that the VA examiner in April 2008 reported reviewing the Veteran's claims file and following an examination of the Veteran, opined that it was less likely as not that the Veteran's current lower back complaints were caused by or the result of his service-connected bilateral knee condition.  However, the examiner did not address whether the bilateral knee osteoarthritis aggravated the Veteran's lumbar spine condition.  Therefore, that opinion is not inconsistent with the treating physician's finding that the knee disabilities aggravated the back disability.  For the foregoing reasons, the claim of entitlement to service connection for a low back condition is warranted on a secondary basis.  38 C.F.R. § 3.310 (2011).  

Considering the credible testimony provided by the Veteran, the current findings of degenerative changes in the lumbar spine, and competent medical evidence that etiologically links the Veteran's low back condition to the service-connected bilateral knee osteoarthritis, the Board finds that the balance of positive and negative evidence is at least in relative equipoise.  Resolving all reasonable doubt in the Veteran's favor, the competent and credible medical evidence creates a nexus between the Veteran's current low back disability and the service-connected bilateral knee osteoarthritis.  Therefore, service connection a low back condition, aggravated by bilateral knee osteoarthritis, is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59 (2011).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2011).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2011).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, the provisions regarding pyramiding do not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying an rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran contends that his right knee osteoarthritis is more disabling than currently evaluated.  Specifically, he asserts that his right knee has become permanently swollen, which results in pain and additional limitation of motion, particularly in cold weather.   

In this case, the Veteran's right knee disability has been assigned a 10 percent rating based on limitation of flexion under Diagnostic Codes 5260 (limitation of flexion).  A separate rating may also be assigned for limitation of extension under Diagnostic Code 5261 if a compensable level of limitation of extension is shown.  VAOPGCPREC 09-04 (2004), 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5260, a 10 percent rating is warranted flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  Under Diagnostic Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees.  A 20 percent rating is warranted for extension limited to 15 degrees.  38 C.F.R. § 4.71a (2011).  Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

A separate rating may also be assigned for instability of the knee under Diagnostic Code 5257 where entitlement to a separate compensable rating is shown.  In addition, a separate 10 percent rating may be awarded for the symptomatic removal of semilunar cartilage under Diagnostic code 5259; or a separate 20 percent rating may be awarded for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, to the extent that there is separate compensable symptomatology.  VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).

Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2011).

On VA examination in April 2008, the examiner noted a history of right knee surgery in service.  The Veteran reported that his right knee became swollen depending on the weather.  Most recently, the swelling would not subside, as it had in the past.  The Veteran complained of shooting pains that interfered with recreational activities, driving, and sleeping.  The Veteran used a cane for ambulation.  He was able to walk one quarter mile.  The Veteran's gait was normal.  There were no functional limitations on standing.  The Veteran reported pain after sitting for more than 20 minutes.  On examination, there was no evidence of giving way of the knee, instability, deformity, episodes of dislocation or subluxation, flare-ups of the condition, ankylosis, loss of bone, crepitation, grinding, or inflammatory arthritis.  There was no patellar or meniscus abnormality.  The right knee exhibited weakness and stiffness.  Flexion of the right knee was to 125 degrees, with pain at 120 degrees, extension was to 0 degrees without pain.  There was no additional limitation of motion on repetitive use.  X-rays of the knees showed tricompartmental degenerative changes, bilaterally, right greater than the left.  The diagnosis was right knee osteoarthritis.  The Veteran reported that the condition had a significant occupational impact because it was productive of decreased mobility and pain.  While the Veteran reported moderate limitations with activities of daily living as a result of the knee condition, to include difficulty bathing and dressing, the examiner noted that the Veteran's claimed limitations were out of proportion to the physical findings.  The examiner found that the Veteran's knee disability had no significant effects occupationally or in the performance of activities of daily living.  

A private treatment note in June 2008, recorded complaints of increased inflammation of the right knee since November 2011.  Symptoms fluctuated and the pain ranged from 0/10 to 8/10.  His right knee was markedly swollen.  The Veteran's symptoms were exacerbated after 30 minutes of playing sports or walking.  The Veteran was referred for physical therapy of the knee on a weekly basis.  In April 2009, a clinician noted that degenerative joint disease of the knee with continued complaints of pain, was treated with over-the-counter medication.  The Veteran was to consider steroid injections if the condition became more bothersome.  

On VA examination in July 2009, the Veteran complained of swelling and pain in the right knee.  The condition was described as progressively worse.  Treatment consisted of medication, an exercise program, and bracing.  He wore a neoprene sleeve on the right knee while walking.  On examination, there was no evidence of deformity, giving way, instability, grinding, weakness, decreased speed of joint motion, locking, or episodes of dislocation or subluxation.  There was swelling and tenderness of the knee joint, and constant effusions.  He reported severe flare-ups, lasting one to two hours, once every one to two months.  He took over-the-counter medication during flare-ups in pain.  The Veteran was able to stand more than one hour, but less than three.  He could walk one to three miles.  The Veteran wore a knee brace, and used a soft sleeve on the right knee for walking.  Cold weather would limit his ability to walk to 40 feet and stand no more than 15 minutes.  The Veteran's gait was noted as normal.  There was no evidence of abnormal weight bearing, loss of bone, ankylosis, or inflammatory arthritis.  The right knee joint exhibited crepitus.  There was no patellar or meniscus abnormality.  Flexion of the knee was to 135 degrees, and extension was normal.  There was no objective evidence of pain following repetitive motion.  Occupationally, the disability was productive of decreased mobility and problems with lifting and carrying due to pain.  The Veteran was unable to stoop or squat.  The effect of the disability on his activities of daily living were described as none to mild, to moderate.  He related inability to play tennis or hike, and had difficult playing golf, and problems climbing stairs or ladders.  

With regard to limitation of right knee flexion, during the period on appeal the Veteran demonstrated flexion to at least 120 with pain.  On VA examination in April 2008, the examiner found no additional limitation of motion with repetitive use.  The VA examiner in July 2009 noted no objective evidence of pain following repetitive motion.  As flexion is not limited to 30 degrees, the criteria for a higher rating of 20 percent under Diagnostic Code 5260 are not demonstrated, even when considering any additional functional loss due to pain and painful movement.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

As for a separate rating based on limitation of motion, as extension was to 0 degrees, entitlement to a separate rating of 10 percent under Diagnostic 5261 was not demonstrated, even considering any functional loss due to pain and painful movement.  With any pain, extension was still not limited such that the criteria for a compensable rating for limitation of extension were met.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to knee instability, on examination and at the VA personal hearing, the  Veteran denied giving way of the knee.  While the Veteran wore a knee brace and a soft sleeve on the right knee on examination, there was no evidence of giving way, instability, locking, grinding, or episodes of dislocation or subluxation.  Additionally, there is no evidence of removal or dislocation of any knee cartilage.  Accordingly, in the absence of evidence of recurrent subluxation or lateral instability, or removal or dislocation of any knee cartilage, the Board finds that the assignment of a separate rating under Diagnostic Codes 5257, 5258, or 5259 is not warranted.  The evidence also does not show ankylosis, tibia or fibula impairment, or genu recurvatum that would warrant any increased rating.  38 C.F.R. § 4.71a (2011).

The Board has considered the Veteran's statements that his right knee is permanently swollen and is productive of pain, which results in a degree of impairment higher than currently rated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify). 

In this case, the Veteran is competent to report symptoms because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right knee disorder has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the examinations.  The medical findings as provided in the examination reports directly address the criteria under which disability due to right knee disability is rated.  However, even considering the Veteran's credible testimony regarding the impact of his right knee disability on his activities of daily living and occupationally, the findings of the examinations do not support the assignment of a higher rating or additional separate ratings.

Therefore, the Board finds those examination reports to be more probative than the Veteran's subjective evidence of complaints regarding the severity of symptomatology.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Accordingly, the Board finds that the preponderance of the evidence is against a higher rating for the Veteran's right knee disability, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected right knee disability reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's service connected disability causes unusual factors such as frequent hospitalizations or marked interference with employment beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

Service connection for a low back disability, which was aggravated by a right knee disability, is granted.

A rating higher than 10 percent for osteoarthritis of the right knee is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


